216 F.2d 572
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GRAND CENTRAL AIRCRAFT CO., Inc., Respondent.
No. 14010.
United States Court of Appeals Ninth Circuit.
Oct. 22, 1954.

George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, Edward D. Wilson, Frederick U. Reel, Franklin C. Milliken, Attorneys, N.L.R.B., Washington, D.C., for petitioners.
Latham & Watkins, Richard W. Lund, Richard F. Alden, Los Angeles, Cal., for respondent.
Before STEPHENS and FEE, Circuit Judges, and LING, District Judge.
PER CURIAM.


1
We are asked by the National Labor Relations Board to order enforced, the board's order against Grand Central Aircraft Co., Inc.  The proceeding is a typical one under authority of the National Labor Relations Act, as amended, 61 Stat. 136, Title 29 U.S.C.A. § 151 et seq., and the board's 'Decision and Order' is reported in 103 N.L.R.B. #101, inclusive of authorities and applicable sections of the Act.  The board found that respondent resisted unionization of its plant: by using its supervisional personnel to influence the employees to vote against unionization by various threats and inducements; by discriminating against certain employees for their pro-union activities; by wage and insurance benefits; by the discharge of employees.


2
Respondent claims that it did no more in opposition to the unionization of the plant than it had the right to do under § 8(c) of the Act, which guarantees to the employer the right to fairly state and argue its views.


3
There is substantial evidence to support the Board in its findings on these subjects, notwithstanding substantial evidence to the contrary.  We do not find clear error.


4
Respondent claims that the charging union is 'Region No. 6' and that such union has not complied with § 9(f) and (h), (the non-communist oath requirement).


5
The proceedings were laid and conducted under the complaint of the 'International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, CIO (UAW-CIO), Region 6.'  It is conceded that the International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, CIO, has complied with the non-communist oath; 'Region 6' separately has not.


6
Subsequently to the original Decision and Order of the board, the board amended the proceeding including the Decision and Order by deleting the expression 'Region 6'.


7
The evidence showed the expression 'Region 6' means the geographical division of the International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, CIO (UAW-CIO), and is not itself a union.


8
The Decision and Order under the original order was, and the supplemental or amended Decision and Order is valid.  The petition is granted.